                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON



                                             CHARGES AND PENALTIES                                  Apr 16, 2021
                                                                                                        SEAN F. MCAVOY, CLERK

        CASE NAME: _______________________________
                   RONALD CRAIG ILG                CASE NO. ______________________
                                                            2:21-MJ-00213


                                                  ✔
                                    1
                TOTAL # OF COUNTS: _______    _________FELONY      _________MISDEMEANOR   _________PETTY OFFENSE




Count            Statute                  Description of Offense                                  Penalty

                                                                          CAG not more than 20 years and/or $250,000 fine; not
        18 U.S.C. § 1201(a)(1),                                           more than 3 years supervised release; a $100 special
  1                               Attempted Kidnapping
        (d)                                                               penalty assessment.
